STATE OF MINNESOTA
                                                                     fiL
                                                                        October 18, 2016

                                  IN SUPREME COURT                        OfFICE OF
                                                                      APPB.I!AnC           s
                                         A 16-1374


In rePetition for Disciplinary Action against
David Walter Olson, a Minnesota Attorney,
Registration No. 0250326.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent David Walter Olson committed

professional misconduct warranting public discipline- namely, engaging in sexual

relations with a client. See Minn. R. Prof. Conduct 1.8(k) (2005).

       Respondent waives his procedural rights under Rule 14, Rules on Lawyer

Professional Responsibility (RLPR), and unconditionally admits the allegations in the

petition.   The parties jointly recommend that the appropriate discipline is a 60-day

suspensiOn.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files , records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent David Walter Olson is suspended from the practice of law for a

minimum of 60 days, effective 14 days from the date of this order.
       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period. respondent files with the Clerk of the Appellate Courts

and serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       5.     Within 1 year of the date of the tiling of this order, respondent shall tile with

the Clerk of the Appellate Courts and serve upon the Director proof of successful

completion of the written examination required for admission to the practice of law by the

State Board of Law Examiners on the subject of professional responsibility. Failure to

timely file the required documentation shall result in automatic re-suspension, as provided

in Rule 18(e)(3), RLPR.

       Dated: October 18, 2016                    BY THE COURT:


                                                  f);tlk
                                                  David R. Stras
                                                  Associate Justice




                                              2